Exhibit 10.1
 
FIRST AMENDMENT TO LOAN AGREEMENT
 
This First Amendment dated as of May 29, 2009 and effective as of March 31,
2009, by and between The PrivateBank and Trust Company (“Lender”), and Advanced
Photonix, Inc. (“Borrower”).
 
 
RECITALS
 
A. The Lender and Borrower entered into that certain Loan Agreement dated
September 25, 2008 (the “Agreement”). Capitalized terms not defined herein shall
have the meanings ascribed to them in the Agreement.
 
B. Lender and Borrower desire to amend the Agreement as set forth below.
 
NOW, THEREFORE, Lender and Borrower agree as follows:
 
1. The following definitions in Section 1 of the Agreement are amended to read
as follows:
 
“‘Base Net Worth’ shall initially be Fifteen Million Five Hundred Thousand
Dollars ($15,500,000). On the last day of each fiscal year of Borrower, Base Net
Worth shall increase by ten percent (10%) of Net Income for the fiscal year then
ended. If Net Income for any fiscal year is less than $0, it shall be deemed to
be $0 for purposes of this calculation.
 
‘Debt Service Coverage Ratio’ shall mean as of any date of determination thereof
a ratio the numerator of which is Adjusted EBITDA for the applicable measuring
period, plus the net cash proceeds of the issuance by Borrower of any Eligible
Capital Securities during such period and the denominator of which is all
payments of principal with respect to interest bearing debt during such period
(including the principal component of Capitalized Lease obligations), plus
interest expense for such period (including the interest component of
Capitalized Lease obligations), all as determined on a consolidated basis for
Borrower and its consolidated Subsidiaries in accordance with GAAP.  The
applicable measuring period shall be (i) the fiscal year to date period for any
determination date occurring before March 31, 2010 and (ii) the preceding twelve
(12) months ending on such date for any date of determination occurring on or
after March 31, 2010.”
 
“Net Worth” shall mean, as of any date of determination, the excess of (i) the
net book value of the assets of Borrower and its consolidated Subsidiaries as of
such date, after all appropriate deductions in accordance with GAAP (including,
without limitation, reserves for doubtful receivables, obsolescence,
depreciation and amortization) over (ii) Debt of Borrower and its consolidated
Subsidiaries as of such date, all as determined in accordance with GAAP;
provided, however, in calculating Net Worth, there shall be added to the net
book value of Borrower’s assets an amount equal to the lesser of (x) $2,000,000
and (y) the amount of non-cash intangible asset impairment charges taken by
Borrower with respect to the period beginning March 31, 2009 and ending December
31, 2009.”
 
1

--------------------------------------------------------------------------------


2. Section 6.5 of the Agreement is amended to read as follows:
 
“6.5         Financial Covenants.
 
(a)           Borrower shall maintain at all times a Debt Service Coverage Ratio
of not less than the following amounts for the periods specified below:

   
June 30, 2009
1.00 to 1.0
September 30, 2009
1.25 to 1.0
December 31, 2009 and thereafter
1.50 to 1.0
   

(b)           Borrower shall maintain at all times Adjusted EBITDA of not less
than the following amounts for the periods specified below:

         
June 30, 2009
  $ 205,000  
September 30, 2009
  $ 520,000  
December 31, 2009
  $ 1,675,000  
March 31, 2010 and thereafter
  $ 3,425,000            

Adjusted EBITDA shall be determined on a fiscal year to date basis for the June
30, 2009 through December 31, 2009 test dates and thereafter on a trailing
twelve month basis.
 
(c)           Borrower shall maintain at all times Net Worth of not less than
the Base Net Worth.”
 
3. Borrower violated the provisions of Section 6.5(b) of the Agreement for the
fiscal quarter ended March 31, 2009 (the “Covenant Violation”). The Lender
hereby waives any event of default under the Agreement resulting from the
Covenant Violation. This waiver shall not be deemed to amend or alter in any
respect the terms and conditions of the Agreement or any of the other loan
documents, or to constitute a waiver or release by the Lender of any right,
remedy or event of default under the Agreement or any of the other loan
documents, except to the extent expressly set forth above. Furthermore, this
waiver shall not affect in any manner whatsoever any rights or remedies of the
Lender with respect to any other non-compliance by the Borrower with the
Agreement or the other loan documents whether in the nature of an event of
default or otherwise, and whether now in existence or subsequently arising.
 
4. Borrower will reimburse the Lender for all costs and expenses, including
reasonable attorneys’ fees, incurred by the Lender in connection with the
preparation of this Amendment and the documents, instruments and agreements
executed in connection herewith.
 
2

--------------------------------------------------------------------------------


5. Borrower hereby represents and warrants that, after giving effect to the
amendments and waiver contained herein, (a) execution, delivery and performance
of this Amendment and any other documents and instruments required under this
Amendment or the Agreement are within Borrower’s powers, have been duly
authorized, are not in contravention of law or the terms of Borrower’s Articles
of Incorporation or Bylaws, and do not require the consent or approval of any
governmental body, agency, or authority; and this Amendment and any other
documents and instruments required under this Amendment or the Agreement, will
be valid and binding in accordance with their terms; (b) the continuing
representations, warranties and covenants of Borrower set forth in Section 5 of
the Agreement and any other documents, instruments or agreements executed in
connection therewith, are true and correct on and as of the date hereof with the
same force and effect as if made on and as of the date hereof; and (c)  no event
of default, or condition or event which, with the giving of notice or the
running of time, or both, would constitute an event of default under the
Agreement, has occurred and is continuing as of the date hereof.
 
6. BORROWER WAIVES, DISCHARGES, AND FOREVER RELEASES LENDER, LENDER’S EMPLOYEES,
OFFICERS, DIRECTORS, ATTORNEYS, STOCKHOLDERS, AND THEIR SUCCESSORS AND ASSIGNS,
FROM AND OF ANY AND ALL CLAIMS, CAUSES OF ACTION, ALLEGATIONS OR ASSERTIONS THAT
BORROWER HAS OR MAY HAVE HAD AT ANY TIME UP THROUGH AND INCLUDING THE DATE OF
THIS AMENDMENT, AGAINST ANY OR ALL OF THE FOREGOING, REGARDLESS OF WHETHER ANY
SUCH CLAIMS, CAUSES OF ACTION, ALLEGATIONS OR ASSERTIONS ARE KNOWN TO COMPANIES
OR WHETHER ANY SUCH CLAIMS, CAUSES OF ACTION, ALLEGATIONS OR ASSERTIONS AROSE AS
RESULT OF LENDER’S ACTIONS OR OMISSIONS IN CONNECTION WITH THE AGREEMENT OR ANY
OTHER DOCUMENTS, INSTRUMENTS OR AGREEMENTS IN CONNECTION THEREWITH, OR ANY
AMENDMENTS, EXTENSIONS OR MODIFICATIONS THERETO, OR BANK’S ADMINISTRATION OF THE
DEBT UNDER THE AGREEMENT OR OTHERWISE.
 
7. This Amendment shall be effective as of March 31, 2009 upon (a) the execution
by Borrower and Lender of this Amendment, (b) execution by the Guarantors of the
attached Affirmation of Guaranty and (c) payment by Borrower to Lender of a
non-refundable amendment fee in the amount of $22,594.
 
8. Except as modified hereby, all of the terms and conditions of the Agreement
shall remain in full force and effect.
 
9. This Amendment may be executed and acknowledged in counterparts, each of
which shall constitute an original and all of which shall together constitute
one and the same Amendment.
 
3

--------------------------------------------------------------------------------


 
 
THE PRIVATEBANK AND TRUST
 
ADVANCED PHOTONIX, INC.
COMPANY
               
By: /s/ Eric Haege
 
By: /s/ Robin Risser
          
Its: Associate Manager
 
Its: Chief Financial Officer
               
By: /s/ Richard Kurtz
         
Its: CEO



4

--------------------------------------------------------------------------------


AFFIRMATION OF GUARANTY
 
The undersigned acknowledge the foregoing First Amendment to Loan Agreement, and
ratify and confirm their obligations under their Guaranty of Borrower’s
obligations to the Lender and acknowledge that the Guaranty remains in full
force and effect in accordance with its terms subject to no setoff, defense or
counterclaim.
 

       
May 29, 2009
SILICON SENSORS, INC.
             
By: /s/ Richard Kurtz
     
Its: President
         
By: /s/ Robin Risser
 
       
 
Its: Secretary
             
PICOMETRIX LLC
             
By: /s/ Richard Kurtz
     
Its: President
         
By: /s/ Robin Risser
 
       
 
Its: Secretary

 
 